PER CURIAM.
This is an appeal by the plaintiff below from an adverse final decree. On a prior appeal (Marko v. Hochman, Fla.App.1962, 143 So.2d 507) we reversed a summary judgment against the plaintiffs, and in favor of the defendants on their counterclaim, and remanded the cause for trial, following which a similar decree was entered by the chancellor, upon resolving the issues in favor of the defendants. On examining the briefs and record we conclude that the chancellor’s decree is adequately supported by the evidence, and that no reversible error has been made to appear.
Affirmed.